Citation Nr: 0520042	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-26 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for variously diagnosed 
psychiatric disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1990 to May 1994.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Fort Harrison Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for an acquired psychiatric disorder, to include depression 
and panic disorder.  In August 2002, a video conference 
hearing was held before the undersigned.  

For the sake of clarification, the Board notes that in a May 
1999 decision, the RO denied the veteran's December 1998 
claim of service connection for post-traumatic stress 
disorder (PTSD).  The veteran appealed that decision, and the 
issue of service connection for PTSD was before the Board in 
October 2002, when the Board issued a decision which denied 
service connection for said disability.  The veteran did not 
appeal the October 2002 Board decision.  Thus, the issue of 
service connection for PTSD is not included in the current 
claim of service connection for a psychiatric disability.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  A chronic acquired psychiatric disorder was not 
manifested in service; a psychosis was not manifested in the 
first postservice year; and there is no competent evidence of 
a nexus between the veteran's current psychiatric diagnoses 
and his active service.  


CONCLUSION OF LAW

Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case, and the requirements therein appear met.  

The veteran was provided VCAA notice by February 2004 
correspondence from the RO, and in a statement of the case 
(SOC) issued in June 2004.  Although he was provided VCAA 
notice subsequent to the RO determination appealed, he is not 
prejudiced by any notice timing defect.  He was notified (in 
the February 2003 decision, the February 2004 correspondence, 
and in the SOC) of everything required, and has had ample 
opportunity to respond or supplement the record.  
Specifically, the February 2004 correspondence and the SOC 
informed the veteran of the allocation of responsibility of 
the parties in evidentiary development.  The case was 
reviewed de novo subsequent to the notice.  

Regarding content of notice, the February 2003 decision, the 
SOC, and a December 2004 supplemental SOC informed the 
veteran of what the evidence showed.  The June 2004 SOC 
informed him of the controlling law and regulations.  He was 
advised in the February 2004 correspondence, and in the SOC, 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The correspondence and the SOC advised him of what 
the evidence must show to establish entitlement to service 
connection for a psychiatric disorder, and what information 
or evidence VA needed from him.  While the veteran was not 
advised verbatim to submit everything he has pertaining to 
his claim, he was advised to submit, or provide releases for 
VA to obtain, any pertinent records.  The February 2004 
correspondence specifically advised the veteran to "tell 
[VA] about any additional information or evidence that you 
want us to try to get for you," and to let VA know "[if] 
there is any other evidence or information that you think 
will support your claim . . . ."  This was equivalent to 
advising him to submit everything pertinent.  Everything 
submitted to date has been accepted for the record and 
considered.  

Regarding the duty to assist, VA has obtained all records of 
which there was notice (and which were obtainable).  Although 
a great deal of medical evidence has been generated during 
the pendency of this appeal, the Board has considered whether 
additional VA examination or advisory opinion is necessary.  
A medical opinion or an examination is necessary:  
(summarized)  If the record is insufficient to decide the 
claim, but contains evidence of a current diagnosis of the 
disability; establishes an event, injury or disease in 
service; and indicates the current diagnosed disability may 
be related to the disease, injury, event in service.  
38 C.F.R. § 3.159.  Here, there is no evidence of an event in 
service, and no competent evidence that any currently 
diagnosed psychiatric disorder may be related to an event, 
injury, or disease in service.  Consequently, an examination 
or a medical opinion is not indicated.  A Decision Review 
Officer reviewed the claim de novo (see June 2004 SOC).  
Development is complete to the extent possible; VA's duties 
to notify and assist are met.  Hence, the Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the appellant for the Board to do so.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

The service medical records, including a June 1989 report of 
examination on the veteran's enlistment, are negative for 
complaints, clinical findings, or diagnosis of a psychiatric 
disorder.  In particular, an April 1994 report of medical 
history on the veteran's separation from service shows that 
the veteran answered "no" when asked whether he ever 
experienced depression, excessive worry, or nervous trouble 
of any sort.  The corresponding report of examination is 
negative for complaints or diagnosis of a psychiatric 
disorder.  The veteran's DD Form 214 shows that the veteran's 
military occupational specialty was "security journeyman."  

The veteran initiated a claim of service connection for PTSD 
in December 1998.  In response to this claim, the RO 
requested that he identify the in-service stressors which 
were the basis for his PTSD.  In January 1999 correspondence, 
the veteran identified various stressors which he stated 
occurred while he was stationed in Turkey during active 
service.  He reported that when he arrived in Turkey he was 
greeted by armed Turkish military soldiers who told him 
nothing except to wait for an escort.  The veteran reported 
that he became scared immediately when the escort finally 
arrived and told him to never to wear his uniform in public, 
and to never tell anyone he was an American or in the 
military.  The veteran also related that he witnessed a 
prisoner being tortured by the Military Turkish Intelligence 
at the invitation of a high ranking Turkish officer with whom 
the veteran befriended.  The veteran reported that he kept 
this incident a secret for seven years without telling 
anyone.  He recalled an incident where he witnessed the 
remains of a bus that had been bombed, and had saw dead 
bodies everywhere.  He also recalled an incident where he was 
in an open air market when he heard a bomb go off, and he 
then read an encrypted secret message that an Israeli 
diplomat had been killed in a bombing in a "safe garage" in 
the open air market.  He also allegedly read an encrypted 
message about an Air Force staff sergeant who was killed by a 
bomb approximately two or three months earlier, but the 
veteran acknowledge that he was not a witness to that 
incident.  Another incident occurred when he was on a bus 
with a Turkish girl he was seeing.  The bus was stopped, 
whereupon four or five people were taken off and executed.  
He also recalled witnessing a political demonstration that 
was broken up with people being beaten over the head with 
batons.  While he stated that he had witnessed additional 
incidents, he reported that they were too painful to list.  

Postservice medical evidence includes private medical records 
from A. Q., M.D. (Dr. Q.), dated in November 1998, indicating 
that Dr. Q. performed a psychiatric consultation on the 
veteran during a period of hospitalization because the 
veteran had been prescribed Ritalin three years earlier due 
to possible Attention Deficit Disorder.  Dr. Q.'s 
consultation report also indicates that the veteran had been 
on Paxil for three years.  Dr. Q. reported that the veteran 
was involved with drugs, more or less continuously, since his 
teenage years.  It was reported that the veteran's longest 
period of abstinence from alcohol and drug use was during his 
period of service.  It was reported that Ritalin was 
apparently prescribed in response to the veteran's admission 
that he had trouble concentrating.  Dr. Q. stated that it was 
difficult to evaluate the veteran because there was other 
drug use at the time, and the veteran had severe marital 
problems with his Turkish-born spouse, from whom he had since 
separated.  It was noted that Paxil was prescribed because 
the veteran complained of depressed mood, irritability, and 
trouble falling asleep.  Those symptoms too, however, were in 
the context of drug use.  The veteran reported that he felt 
"pretty good" during service when he abstained from drug 
use.  The November 1998 consultation report shows diagnoses 
of sympathomimetic abuse; cannabis abuse; alcohol abuse; 
rule-out anxiety disorder with mild OCD-like features; and 
dependent personality traits.  

In a January 1999 statement, Dr. Q. reported that the veteran 
had changed considerably since the November 1998 
consultation.  It was reported that the veteran showed 
classic symptoms of PTSD, such as marked vigilance, easy 
startling, nightmares of his service experience as a law 
enforcement office in Turkey, significant irritability, and 
emotional lability.  The veteran avoided television and 
newspaper stories involving combat or violence.  Dr. Q. noted 
that while the veteran had always had some sensitivity to 
stimuli, it seemed that he was much more troubled since his 
"war experience," though his ongoing postservice use of 
drugs seemed to have masked any symptoms.  Dr. Q. stated that 
his diagnoses were now primarily PTSD and anxiety disorder, 
not otherwise specified, in addition to a history of 
sympathomimetic, and cannabis and alcohol abuse.  

Of record is a January 1999 private medical report from a 
clinical psychologist, J. H., Ph. D. (Dr. H.), who diagnosed 
PTSD; panic disorder without agoraphobia; and alcohol abuse 
in early sustained remission.  Dr. H. reported that the 
veteran was originally referred for outpatient psychotherapy 
in September 1996 due to panic attacks.  One of the veteran's 
stressors was that his spouse had left him 6 weeks earlier.  
Dr. H. summarized the course of the veteran's treatment, and 
noted that the veteran began to deal with substance abuse 
problems in November 1998.  However, with the veteran's 
abstinence from substance abuse, symptoms of PTSD became 
manifest "secondary to traumas experienced while [the 
veteran] was stationed on an airbase in Turkey and at other 
duty stations stateside."  Regarding the veteran's service, 
Dr. H. reported that the veteran duties were in law 
enforcement areas; that the first stressful experience 
occurred when he was stationed in New Mexico; and that he had 
nightmares involving chasing people (who might turn on him 
with a weapon) in police cars or on foot.  Dr. H. also noted 
that the veteran was involved in various security functions 
while stationed in Turkey, including terrorist briefings.  It 
was also reported that the veteran witnessed the torture of a 
suspected terrorist by Turkish forces; he was in a Pizza Hut 
when a bomb went off; and he recalled another bombing at a 
bazaar he frequented in which an Israeli diplomat was killed.  

On VA examination in January 1999, the veteran reiterated 
that while stationed in Turkey he witnessed the torture of a 
Turkish nationalist; he saw the bodies of individuals killed 
in a bombing; and he witnessed the killing of a terrorist.  
He also recalled an incident in South Carolina where he 
almost shot a man who accosted him at the front gate.  
Following examination, the examiner reported that a diagnosis 
of severe PTSD was warranted.  The examiner further stated 
that "sufficient symptoms of a panic disorder were present 
to also make this diagnosis."  

In April 1999, the RO requested verification of the veteran's 
claimed stressors from the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR).  In the same month, the 
USASCRUR responded that the information received was 
insufficient to conduct meaningful research, and that they 
could not document nor verify what the veteran personally 
witnessed.  The USASCRUR stated that in order to provide 
research concerning casualties, the veteran must provide 
additional information including the full names of 
casualties, unit designations to the squadron level, and 
other units involved.  It was also noted available unit 
records were often incomplete and seldom contained 
information about civilian incidents.  The killing, 
accidentally or in combat, of civilians was extremely 
difficult to verify, and incidents involving civilians, or 
civilian establishments, unless officially reported and 
documented, were not normally found in unit records.  

The veteran contends that he served in a combat zone during 
active service, and in support of that contention he 
submitted an October 1992 letter from the Defense Finance and 
Accounting Service.  The letter reflects that the veteran was 
entitled to combat zone tax exclusion for his military pay 
during the period from January through October 1992.  

At a January 2000 hearing before the RO, the veteran 
described the episodes in service that he claims have 
resulted in variously diagnosed psychiatric disorders.  He 
testified that he was stationed at a secret base in Turkey, 
and he signed a statement before he left service promising 
that he would not divulge any information about the base.  He 
noted that he received additional money for being subject to 
hostile fire, and that there was quite a bit of terrorism at 
that time.  He insisted that VA would be unable to verify the 
incidents he described involving the Turkish military or 
Turkish civilians, unless they could obtain records from the 
Military Turkish Intelligence.  The only fellow serviceman he 
remembered by name was "Captain Payne," but he did not know 
the current location of that individual.  When it was 
recommended that he obtain lay statements from fellow 
servicemen, the veteran reported that he had not kept in 
contact with any fellow servicemen.  He reiterated his 
account of the bus bombing, the open air market bombing which 
killed an Israeli diplomat, the Pizza Hut bombing, and the 
downtown political demonstration.  He testified that he did 
not file any incident reports regarding on any of those 
events as he was not required to do so.  

The veteran has contended (and he reported the same at the 
January 2000) that information regarding his psychologically 
stressful experiences in service might be obtained from the 
U. S. Air Force in Europe (USAFE).  The record reflects that 
the RO searched the USAFE's website in February 2000 in an 
attempt to verify the veteran's alleged stressful experiences 
in service.  The search, however, was unsuccessful.  

Also of record are VA outpatient records dated from 1999 to 
2002, showing treatment the veteran received for numerous 
medical disorders.  The records include a February 2001 
diagnosis of PTSD.  In a July 2002 letter, Dr. Q. reported 
that he continued to treat the veteran for psychiatric 
disorders, and his diagnosis remained panic disorder, anxiety 
disorder (not otherwise specified), PTSD, depression (not 
otherwise specified), and alcohol and sympathomimetic abuse 
in remission.  Dr. Q. opined that:

[W]hile [the veteran] may have had some 
predisposition to these problems on a 
genetic basis (he is adopted so we don't 
know the details of his biological 
background) that much of his discomfort, 
especially in terms of his anxiety and 
PTSD symptoms such as hypervigilance and 
hypersensitivity to stimuli were 
secondary to his exposure to frightening 
events while he was on active duty.

The veteran and his parents attended an August 2002 Travel 
Board hearing, during which the veteran testified that he was 
stationed at a secret base while in Turkey, and related that 
he observed the torture of a suspected terrorist by Turkish 
forces; a bus bombing; a bombing where the Israeli diplomat 
was killed; and a political demonstration during which he 
witnessed the beating of demonstrators.  The veteran and his 
parents acknowledged that he did not describe any such 
incidents in the letters he wrote to his family during that 
time, although his parents testified that when he spoke with 
them by telephone, he told them there were events that he 
could not discuss.  The veteran reported that did not keep a 
diary, and he was not sure if newspapers contemporaneous with 
the alleged civilian incidents had any information about such 
events because he did not speak or read Turkish.  The veteran 
and his parents described his post-service psychiatric 
problems.  When the possibility of obtaining lay statements 
from fellow servicemen in support of his claim was again 
proposed to the veteran, he reiterated that he had not kept 
in contact with anyone from service.  

The record reflects that the veteran was admitted to the 
psychiatric service of a VA medical facility in late-June 
2002, where he was involved in a limited milieu therapy 
program.  The treating physicians noted the veteran's alleged 
in-service stressful experiences as summarized above.  The 
veteran reported that during service he felt "day in and day 
out [that] I was going to die."  The diagnoses were panic 
disorder, OCD (associated with probable Tourette's disorder), 
PTSD, alcohol dependence in remission, history of 
sympathomimetic abuse, and depression (not otherwise 
specified).  The report of hospitalization is negative for an 
express opinion regarding a connection between the veteran's 
current psychiatric symptoms/diagnoses and his service.  

Additional VA outpatient records and private medical records 
dated through November 2004 reveal continued treatment of the 
veteran's variously diagnosed psychiatric disorders.  An 
August 2002 report from a private medical facility indicates 
that treatment of the veteran included "[m]anaging 
[p]sychiatric and [m]edication [n]eeds."  It was noted that 
he was hospitalized at the VA medical facility in June 2002 
with diagnoses of depression, anxiety, and panic attacks.  
The August 2002 private medical report shows diagnoses of 
"[p]anic, paranoia, depression, bouts of mania, symptoms of 
PTSD."  In a November 2004 letter, J. S., M.S., a private 
outpatient therapist, reported that the veteran "requested a 
letter of support for his disability request due to his panic 
disorder as a result of his military service in the Gulf 
War."  The therapist noted the veteran's psychiatric 
history, and reported that therapeutic interventions have 
focused on the veteran's excessive arousal response (which 
curtails his daily interactions).  The veteran was unable to 
watch television, read the local newspaper, or listen to the 
radio, as information from those sources could trigger his 
labile emotional condition.  Information concerning the war 
in Iraq could trigger a "rage response."  The therapist 
reported that psychiatric symptoms continued to include 
increased arousal, irritability, difficulty concentrating, 
exaggerated startle response, and hypervigilance.  The 
veteran reported "feeling as if the traumatic combat 
experience in Turkey is recurring with persistent 
physiological reactivity leading to panic."  The therapist 
reported that the veteran "is now heavily medicated in an 
effort to control his mood swings, which are, in my opinion, 
a result of his combat zone experience."  

At the April 2005 hearing, the veteran reported that when 
stationed in Turkey, he "was on a base that was not an 
American base." He recalled that he signed a non-disclosure 
agreement with the military that prevented him from giving 
details of his service, and if he did disclose such 
information he would be subject to a $10,000 fine and up to 
10 years in jail.  He stated that Turkey has problems with 
terrorism, including bombings and assassination, and "the 
particular place where I was at, we were under the constant 
threat of complete annihilation."  He reiterated that any 
information regarding the particulars of his service was very 
difficult to obtain, and "[a]ny information that was 
available was lost in the fire in Virginia when they lost 
three million records."  He testified that "I wrote [a] 
statement of stressor which none of it I could actually have 
someone come forward and say, yeah this happened, because of 
the same reason that I can't discuss the information with 
you, is because I'm not allowed to."  He stated that the 
best way to describe his feelings during service was that he 
was "under the threat every day . . . of death, of dying."  
The veteran also indicated that when his claim of service 
connection for PTSD was denied by the Board in October 2002, 
"I had the opportunity to . . . appeal it in Federal court, 
which I did not do because after talking with [his 
representative], I felt that there is no way I could come up 
with the information that they needed in order for me to . . 
. prove my case."  

Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a psychosis 
is manifested to a degree of 10 percent or more in the first 
postservice year, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even thought there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Initially, the Board must consider the applicability of 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), i.e., whether the 
veteran should be afforded the "relaxed evidentiary 
requirements" provided to veterans who "engaged in combat 
with the enemy in active service."  It is noteworthy that 
mere presence in a combat zone is insufficient to establish 
that an individual engaged in combat with the enemy.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  There is no record that 
the veteran engaged in combat.  Service personnel records 
show that his military occupational specialty was security 
journeyman.  He did not receive any awards or decorations 
connoting combat, and there is no satisfactory lay evidence 
that he participated in combat.  In fact, although the 
veteran contends he had combat service while stationed in 
Turkey, his argument essentially is not that the disability 
at issue was sustained while he engaged in combat, but rather 
that it first appeared while he was in a combat zone.  Based 
on the record, the Board finds that the veteran did not 
engage in combat with the enemy, and thus he is not entitled 
to the relaxed evidentiary requirements of 38 U.S.C.A. § 
1154(b).  

The evidence of record does not include any competent 
evidence that psychiatric symptoms and/or a psychiatric 
disorder manifested during the veteran's active duty.  The 
service medical records, including an April 1994 report of 
examination on the veteran's separation from service are 
entirely negative for any psychiatric disorder.  Nor does the 
evidence show that a psychosis was manifested in the 
veteran's first postservice year; consequently, presumptive 
service connection for such disability is not warranted.

The veteran has testified that he suffered from psychiatric 
symptoms during active duty.  However, as a layperson he is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); thus, his assertion that 
suffered from psychiatric symptoms during active duty is 
without probative value.  

The Board notes the statements and opinions from a number of 
VA health care providers and private physicians and health 
care providers to the effect that the veteran has various 
psychiatric disorders related to stressful incidents in 
service.  What the record also shows is that in every case of 
diagnosis of a psychiatric disorder by a medical 
professional, none was based on a verified stressful 
incident, but each was clearly premised on an inaccurate 
history provided by the veteran that his medical care 
professionals accepted as reliable.  A physician's opinion 
based on an inaccurate factual premise has no probative 
value, see Reonal v. Brown, 5 Vet. App. 458 (1993), and the 
Board is not bound to accept the opinions of physicians, 
psychologists, or therapists whose diagnoses of psychiatric 
disorders were based on an unverified history of stressful 
incidents as related by the veteran.  See, e.g.,  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  To the extent that the 
stressors the veteran recounted could be verified, none was 
corroborated, and the veteran himself has acknowledged that 
it is not possible to verify the stressful incidents he 
alleges.  

In the absence of any competent evidence that the veteran's 
current psychiatric disorders are causally related to his 
military service, service connection for such disabilities is 
not warranted.  See Hickson, 12 Vet. App. at 253.  The 
doctrine of resolving reasonable doubt in the veteran's favor 
is not applicable as to this issue, as the preponderance of 
the evidence is against the claim.


ORDER

Service connection for a psychiatric disorder is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


